MILLS, Judge.
Coleman appeals Commission action establishing his presumptive parole release date. We affirm.
Coleman argues that he was not timely interviewed, having been confined in August 1979. An examination of the matrix adopted 22 August 1979 reveals a range of 106-130 months for Coleman’s offense and salient factor score. Coleman was assessed 120 months. Any error was harmless.
The Commission correctly treated Coleman as guilty of a first degree felony, namely, second degree murder.
Coleman’s presentence investigative report reveals an adjudication for battery. A salient factor score of two is correct.
AFFIRMED.
BOOTH and SHIVERS, JJ., concur.